Exhibit 10.1


AMENDMENT NO. 12


TO THE
AMENDED AND RESTATED ADVISORY AGREEMENT


This Amendment No. 12 to the Amended and Restated Advisory Agreement (this
“Amendment”) is made and entered into as of November 6, 2019, by and among
Steadfast Income REIT, Inc., a Maryland corporation (the “Company”), Steadfast
Income REIT Operating Partnership, L.P., a Delaware limited partnership (the
“Operating Partnership”), and Steadfast Income Advisor, LLC, a Delaware limited
liability company (the “Advisor”). The Company, the Operating Partnership and
the Advisor are collectively referred to herein as the “Parties”. Capitalized
terms used but not defined herein shall have the meaning set forth in the
Advisory Agreement (as defined below).


W i t n e s s e t h


WHEREAS, the Parties previously entered into that certain Amended and Restated
Advisory Agreement, dated and effective as of May 4, 2010 (as amended to date,
the “Advisory Agreement”), which provides for, among other matters, the
management of the Company’s and the Operating Partnership’s day-to-day
activities by the Advisor;


WHEREAS, the Advisory Agreement may be renewed for an unlimited number of
successive one-year terms and the current term of the Advisory Agreement expires
November 15, 2019; and


WHEREAS, pursuant to Section 28 (Modification) of the Advisory Agreement, the
Parties desire to amend the Advisory Agreement to renew the term of the Advisory
Agreement for an additional one-year term ending on November 15, 2020.


NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the Parties, intending to be legally bound,
hereby agree as follows:


ARTICLE I
AMENDMENT


In order to give effect to the Parties’ agreement to amend the Advisory
Agreement and to renew the term of the Advisory Agreement for an additional
one-year term, the Advisory Agreement is hereby amended as follows:


Section 1.1    Renewal of Advisory Agreement. Pursuant to Section 28 of the
Advisory Agreement, the Parties hereby amend Section 17 (Term of Agreement) to
renew the term of the Advisory Agreement, effective as of November 15, 2019, for
an additional one-year term ending on November 15, 2020.


ARTICLE II
MISCELLANEOUS


Section 2.1    Continued Effect. Except as specifically set forth herein, all
other terms and conditions of the Advisory Agreement shall remain unmodified and
in full force and effect, the same being confirmed and republished hereby. In
the event of any conflict between the terms of the Advisory Agreement and the
terms of this Amendment, the terms of this Amendment shall control.


Section 2.2    Counterparts. The Parties may sign any number of copies of this
Amendment. Each signed copy shall be an original, but all of them together
represent the same agreement. Delivery of an executed counterpart of a signature
page of this Amendment or any


1

--------------------------------------------------------------------------------




document or instrument delivered in connection herewith by telecopy or other
electronic method shall be effective as delivery of a manually executed
counterpart of this Amendment or such other document or instrument, as
applicable.


Section 2.3    Governing Law. This Amendment shall be governed by, and construed
in accordance with, the internal laws of the State of Delaware.


[Remainder of page intentionally left blank]




2

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to be duly
executed as of the date first written above.


STEADFAST INCOME REIT, INC.
 
 
By:
/s/ Ella S. Neyland
Name:
Ella S. Neyland
Title:
President







STEADFAST INCOME REIT OPERATING PARTNERSHIP, L.P.


By:
STEADFAST INCOME REIT, INC.,
 
its general partner



    
By:
/s/ Ella S. Neyland
Name:
Ella S. Neyland
Title:
President







STEADFAST INCOME ADVISOR, LLC




By:
/s/ Rodney F. Emery
Name:
Rodney F. Emery
Title:
CEO





3